DETAILED ACTION
	This is a non-final office action on the merits.  The U.S. Patent and Trademark Office has received claims 1-9 in application number 16/415,113.  Claims 1-9 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims - Objections
	Claim 5 is objected to as the amendment results in the following phrase: generate as a group an at least one data, where there is an extra underlined space that appears as a _checkpoint, with an underscore.
	Claim 7 is objected to as the amendment does not clearly follow the procedures established by the MPEP with respect to adding and removing text within an amendment.  There is no indication that the term module has been deleted.

Response to Remarks/Arguments
	The rejections of claims 1-7 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendment.
	The rejection of claims 1-7 under 35 U.S.C. 103 is maintained, and pending claims 1-9 now stand rejected in view of the newly cited portions of HUNT, GRAY, and the introduction of 
	Examiner notes that the scope of Applicant’s independent claim 1 is broad and relies on the recitation to non-functional language such as representing.  For instance, the phrase a first data structure . . . representing a first graph does not perform a function.  A graph is a data structure, which minimally as recited and disclosed by the present application, is a data structure connected by cryptographic hashes.
	Finally, Applicant alleges that “First, . [sic] It is hornbook law that the Examiner has to determine first the level of ordinary skill in the art that applies to the obviousness inquiry.” Remarks at 1.  The only “hornbook” applicable to examination is the MPEP, which states that “specifying a particular level of skill is not necessary where the prior art itself reflects an appropriate level.” See MPEP 2143.II.  (“If the only facts of record pertaining to the level of skill in the art are found within the prior art of record, the court has held that an invention may be held to have been obvious without a specific finding of a particular level of skill where the prior art itself reflects an appropriate level.”) (citations omitted).

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  After applying the broadest reasonable interpretation to the 
	Regarding claim(s) 1-7, independent claim 1 recites the limitation:
		a determined group of at least one computer sub-system operating a validating process . . . said group determined from a pre-determined set of computer sub-system operating a validating process by a determining sub-system comprising 
		the computer system that outputs data representing which of the predetermined set of one sub-system operating a validating process have successfully completed a process of signing an at least one new checkpoint data corresponding to the at least one transaction;
Claim 1 (emphasis added).  First, the lack of punctuation makes it unclear whether it is the recited group or the set of computer sub-system that performs the function of operating a validating process.  Secondly, the phrase operating a validating process by a determining sub-system, has no definite meaning.  Whether the phrase is interpreted as the group or the set of computer sub-system as implementing the operating function makes the phrase no less indefinite: either interpretation results in a sub-system operating a process by a subsystem, and this phrase has no clear meaning.  Finally, it is unclear what particular term the subsequent comprising clause pertains to, i.e., there is a claim term comprising the computer system, but it is not discernible from the limitation what claim term in fact comprises the recited computer system.  	Therefore claim 1 is found indefinite and claims 1-9 stand rejected under 35 U.S.C. 112(b).

Claim Rejections 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2018/0152289 A1 (hereinafter “HUNT”) in view of U.S. Pre-Grant Publication US 2018/0332011 A1 (hereinafter “GRAY”) and in further view of Vitalik Buterin, Virgil Griffith. Ethereum Foundation. Casper the Friendly Finality Gadget (2017) (hereinafter “BUTERIN”).
2. The Casper Protocol.  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number; bold-type is used to emphasize disclosure or lack thereof, as indicated.

	Regarding claim(s) 1 HUNT discloses:
a first data structure stored in the at least one data storage device  representing a first graph comprised of at least one data record corresponding to the at least one cryptocurrency transaction said at least one data record comprised of a pointer;
Claim Interpretation: The recited term representing is a non-functional term because the memory storage does not perform a function in representing a first graph, and a graph is a data structure.  Thus, the term representing does not receive patentable weight as a functional term.
[0003] A blockchain is a permanent digitized chain of transactions, grouped into blocks, that ensures that participants cannot tamper with or deny past transactions. A permissioned blockchain is one in which the participants who invoke business transactions, as well as those who control and manage copies of the blockchain, are known.
[0029] Referring now to FIG. 1, a blockchain 100 is depicted by blocks 102, with each block pointing back to a previous block. The pointer 104 is a hash of the previous block. Depending on how the chain 100 is stored, a record containing the hash may contain the address or other information that makes identifying the previous blocks simpler. The leftmost block 102a represents a genesis (first) block of the blockchain 100. The world state 106 is empty at the genesis block, and it is progressively filled as the blockchain proceeds to incorporate additional transactions. Transactions, as recorded in the blocks, modify the world state. Although not depicted, the blockchain may support sub-chains (also known as sub-ledgers), in which case the approaches described herein apply independently to each sub-chain.
[0035] . . . These hashes 308 are depicted in FIG. 3. FIG. 4 expands on this checkpointing process to illustrate that the checkpoints (and, in particular, the checkpointed world states 407) can be chained together or placed in a separate blockchain (a meta-blockchain, such as 410 and 412). The meta blockchain 410 contains blocks labeled checkpoint, each block contains at least the hash of a checkpoint, the type of checkpoint (optional), and a pointer to the location of the checkpoint. The blockchain 412 illustrates the option of placing the checkpoint data into its own blockchain. In such case, a global system variable (previous_checkpoint) is added to the world state. Checkpoint traversal is simple and fast when checkpoints are chained together in this manner.
each delta checkpoint contains a pointer to the previous delta (or full) checkpoint. As has been previously described, prior to the first checkpoint any pointer to the previous checkpoint are to the genesis block. Also, as previously described, the data (or blocks) associated with each checkpoint can be stored on a separate blockchain. FIG. 6 depicts where the hashes preferably are located, which is similar to the approach for the full world state checkpointing as described in FIG. 4.
1.2		a second data structure stored in the at least one data storage device  representing a second graph, said second data structure comprised of at least one transaction record accessible using only a corresponding symmetric key;
[0009] According to a first aspect, a certified checkpoint is provided for a ledger comprising a blockchain and a world state. . . . The checkpoint is certified, which means that all of the validating peers reached consensus on the state of the ledger at that point in time. Thus, the certified checkpoint state represents an agreed-upon state, and that one or more subsequent operations on the ledger are relative to that agreed-upon state. 
[0037] All checkpoints, full and delta, preferably are chained together. For example, the system may be configured to do delta world state checkpoints weekly and full world state checkpoints monthly. In general, the frequency of world state checkpoints preferably is driven by the transaction rate and other business policy requirements.
[0035]	 FIG. 2 depicts the technique of a first embodiment of this disclosure wherein a computation of a checkpoint 201 of a full state of a blockchain is performed on some periodic basis, typically as defined by a policy. This embodiment is the full world state representation (for the checkpoint). In this approach, preferably a global variable (previous_ checkpoint_hash) is added, and that variable indicates a next point (such as a block number) when a next checkpoint 203 will be computed and recorded. As described above, all consenting peers must compute the checkpoint at the same block. During checkpoint processing, the current values of world state (or current view of the ledger) are saved, as depicted by the line 205 from checkpoint 201 to the checkpoint world state box 207. The hash 208 of the checkpointed world state 207 is placed in a next block 202 (shaded), right after the checkpoint 201. The checkpointed world state 207 represents the checkpoint, as will be seen. 
where the at least one pointer references the corresponding at least one transaction record in the second data structure;
[0010] During the checkpoint process, the world state is written to storage, and a hash of the world state checkpoint is taken computed. A consensus on the hash of the world state checkpoint is then reached. Preferably, the world state checkpoint hash is then entered as a transaction in a next block in the blockchain, preferably along with the hash of the prior block. Optionally, the location of the checkpoint state (e.g., world state) is included as part of this transaction.
[0035] . . . The meta blockchain 410 contains blocks labeled checkpoint, each block contains at least the hash of a checkpoint, the type of checkpoint (optional), and a pointer to the location of the checkpoint.
[0036] . . . In addition, each delta checkpoint contains a pointer to the previous delta (or full) checkpoint. As has been previously described, prior to the first checkpoint any pointer to the previous checkpoint are to the genesis block. Also, as previously described, the data (or blocks) associated with each checkpoint can be stored on a separate blockchain.
1.4		At least one computer sub-system operating a validating process that validates for the at least one cryptocurrency transaction, the corresponding at least one transaction data records in the first and second data structures.
1.4		 and a determined group of at least one computer sub-system operating a validating process that validates for the at least one cryptocurrency transaction, the corresponding at least one transaction data records in the first data structure and the corresponding at least one transaction data records in the second data structure,
[0038] Turning now to the process flow for creating checkpoints, FIG. 7A shows an overall structure of a program (or computer) that is acting as a committer to a blockchain. This is a known operation. A committer is an entity that writes a transaction to the blockchain, and it may also be a validating peer. The description is high level, and it does not necessarily represent how the functions are separated into modules. Starting at the top, any program that is authorized to write to a blockchain must first collect transactions for the next block to be written. This is step 700. Next, at step 702, the program (namely, the committer) must reach agreement with the other authorized writers on which transactions go For permissioned blockchains, which is a preferred embodiment herein, the order of the transactions in a block is globally-agreed upon. The write_block function (step 704) writes the next block to the chain. This step includes updating the current value of all variables in the world state modified by transactions in the block, preferably based on the order of execution of the transactions within the block. 
Claim Interpretation: The term determined group does not have a lexicographic definition in the Specification and the modifier determined as applied to group does not affect the scope of the term group.  Whether the group is determined or not, or otherwise labeled, does not narrow the term group, as the claim recites a . . . group of at least one computer sub-system.
		 said group determined from a pre-determined set of computer sub-system operating a validating process by a determining sub-system comprising 
Claim Interpretation: This clause is interpreted in so far as said group, invokes the recited determined group of at least one computer sub-system, from above.  However the rest of this clause is indefinite as discussed at the 35 U.S.C. 112(b) rejection.  For the purpose of compact prosecution in the 35 U.S.C. 103 rejection, this is interpreted as the recited group as invoked from a determined group performing the operating a validating process function; where a subsystem of the group comprises the computer system that outputs data . . . .
		the computer system that outputs data representing which of the predetermined set of one sub-system operating a validating process have successfully completed a process of signing an at least one new checkpoint data corresponding to the at least one transaction;
is replaced by an agreement between or among a subset of the miners. Similarly, the second agreement (on the hash of the checkpoint) preferably is then between or among those miners which agreed to take the checkpoint. In the permissionless embodiment, the information recorded with the hash then includes the location (e.g., the block) in the chain where the checkpoint was taken. Further, the hash of the agreed-upon world state must also be written into a new block. Of course, this hash cannot be written into the “next block,” because that block is already stable. In the interest of maintaining the permissionless aspect of the blockchain, in this embodiment, all miners that have agreed to the checkpoint include the transaction with the hash of the checkpoint in all blocks they create until a block with the hash becomes stable
1.5		 and a reward sub-system comprised of at least one data record stored in the reward sub-system corresponding to each of the members of the determined group of at least one computer sub-system operating a validating process, said at least one data record comprised of data representing a reward value calculated in dependence on the output of the determining sub-system.
	However, HUNT does not disclose (at 1.1) where the transaction record of the second graph is accessible using only a corresponding symmetric key; and at (1.5) a reward sub-system comprised of at least one data record stored in the reward sub-system corresponding to each of the members of the determined group of at least one computer sub-system operating a validating process, said at least one data record comprised of data representing a reward value calculated in dependence on the output of the determining sub-system.
	GRAY discloses those elements which HUNT does not explicitly disclose, namely:
1.2		a second data structure stored in the at least one data storage device  representing a second graph, said second data structure comprised of at least one transaction record accessible using only a corresponding symmetric key;
[0004] Briefly stated, the disclosed technology is generally directed to secure transactions and confidential execution of logic. . . .  The cryptlet code may be configured to manage the enclave pool. In some examples, a secure encrypted communication tunnel between the enclave and a hardware security module (HSM) is established and used.
[0007] In some examples, a cryptlet is a code component that can execute in a secure environment and be communicated with using secure channels. One application for cryptlets is smart contracts. In some examples, a smart contract is computer code that partially or fully executes and partially or fully enforces an agreement or transaction, such as an exchange of money and/or property, and which may make use of blockchain technology.
[0028] In some examples, two enclaves may establish tunnels between each other using the same method as a HSM. In some examples, enclaves may establish a shared tunnel between more than two enclaves where one of the enclaves acts as a witness or notary collecting derived keys from all the participating enclaves, generates a shared secret, e.g., a symmetric key, that is then encrypted and sent to each participant with their public key, this secret is then used by all participating enclaves to communicate with each other. In additional examples, a tunnel can be established between two enclaves, and used for cryptlets to exchange secrets with each other at runtime. In these examples, one or both of the enclaves may be an HSM.
	HUNT discloses a distributed network and ledger system involving two data structures: a blockchain and the checkpoint created and validated by a consensus protocol for nodes on the network.  The checkpoint contains a copy of the “world state,” and “Transactions, as recorded in the blocks, modify the world state.”  Each data structure, both the blockchain and the checkpoint, are disclosed as consisting of series of hashed blocks or messages, and this sequence of data structures can be represented by graphs.  As described at paragraphs 0035-36, there are pointers between the two data structures.  That a sequence of hashed data structures can be represented by graphs is well known to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	The transactions involved in the invention of HUNT are business transactions, involving cryptographic keys, and hence it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that this describes cryptocurrency 
	GRAY discloses the use of a symmetric key, encrypted and sent to each participant, such that nodes on the network that possess the secret key are capable of using the symmetric key to enforce a secure transaction involving money or property on the blockchain network; cryptocurrency is merely one embodiment of this.  The symmetric key is used to encrypt data shared between nodes and data structures; these data structures are the enclaves or hardware security modules.
	Where HUNT discloses the first and second data structures with validation subsystem, and GRAY discloses the use of a symmetric key to access a transaction record on a data structure on the blockchain network, it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the disclosure of HUNT such that the symmetric key of GRAY is used by nodes to access transaction records on the second data structure of HUNT.  
	However, the combination of HUNT in view of GRAY does not disclose: at (1.5) a reward sub-system comprised of at least one data record stored in the reward sub-system corresponding to each of the members of the determined group of at least one computer sub-system operating a validating process, said at least one data record comprised of data representing a reward value calculated in dependence on the output of the determining sub-system.
	BUTERIN discloses this limitation:
1.5		 and a reward sub-system comprised of at least one data record stored in the reward sub-system corresponding to each of the members of the determined group of at 
In this simple version of Casper, we assume there is a fixed set of validators and a proposal mechanism (e.g., the familiar proof of work proposal mechanism) which produces child blocks of existing blocks, forming an ever-growing block tree. 
Rather than deal with the full block tree, for efficiency purposes Casper only considers the subtree of checkpoints forming the checkpoint tree (Figure 1a). The genesis block is a checkpoint, and every block whose height in the block tree (or block number) is an exact multiple of 100 is also a checkpoint. The “checkpoint height” of a block with block height 100  k is simply k; equivalently, the height h(c) of a checkpoint c is the number of elements in the checkpoint chain stretching from c all the way back to root along the parent links (Figure 1b).[AltContent: textbox (3)]
Each validator has a deposit; when a validator joins, its deposit is the number of deposited coins. After joining, each validator’s deposit rises and falls with rewards and penalties. Proof of stake’s security derives from the size of the deposits, not the number of validators, so for the rest of this paper, when we say “  of validators”, we are referring to the deposit-weighted fraction; that is, a set of validators whose sum deposit size equals to the total deposit size of the entire set of validators.
BUTERIN at 2-3.
	Where HUNT discloses the first and second data structures with validation subsystem, and GRAY discloses the use of a symmetric key to access a transaction record on a data structure on the blockchain network; and BUTERIN further discloses that a subset of validators earns a deposit reward value for validating a checkpoint, it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the disclosure of HUNT such that the symmetric key of GRAY is used by nodes to access transaction records on the second data structure of HUNT, and the validation subsystems are subsets of validators as in BUTERIN to earn rewards proportionate to validation.  This is 

	Regarding claim(s) 2 HUNT discloses:
2.1		where the at least one  sub-system operating a validating process , for the corresponding cryptocurrency transaction, further confirms the validity of a first and a second digital signature corresponding to the transaction data record comprising the second data structure.
[0011] According to another aspect of this disclosure, a technique to certify a blockchain checkpoint for a permissioned blockchain is described. To have a certifiably-auditable blockchain, an auditor should be able to rerun the transactions between checkpoints and then compare the value of the latter checkpoint with the value recorded in the ledger. The first step in this auditing process is to double check the hashes of all the blocks in the chain. To be thorough, the signatures on all transactions should be checked, although the hashes on all blocks ought to be sufficient. . . .  Preferably, a blockchain checkpoint certification should be done by an independent party. Those operating the blockchain preferably have an agreed-upon policy amongst the validating peers stating the number of agreeing parties and signatures to certify the checkpoint. These certification parties are sometimes referred to herein as blockchain checkpoint auditors.
	HUNT discloses an “agreed upon policy” for using at least the first and second digital signatures to certify the checkpoint, where the checkpoint is the second data structure, as discussed at independent claim 1.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain network of HUNT in view of GRAY at independent claim 1, such that at least a first and second digital signature is involved in validating the transaction record at the second data structure, as 

	Regarding claim(s) 3 HUNT discloses:
3.1		where the at least one sub-system operating a validating process further operates a proof of speed protocol.
[0101] A solution to this problem is now described. In this approach, and before a checkpoint is generated, it is necessary to delay long enough so that there is confidence (among the equivalent of committers, namely, the miners) that the state of the chain is not going to change while the checkpoint is being taken, i.e., that the two blocks between which the checkpoint is being taken is what the art considers as being "stable.". For two consecutive block to be characterized as "stable," sufficient time must have elapsed to guarantee that neither block will be contained in a fork. The principal difference between checkpointing a permissionless chain and a permissioned chain is that at the time the permissionless committers decide to create the checkpoint, they no longer have the world state (or ledger state) that existed after the first of the stable blocks and before the second of the stable blocks. Therefore, a step is inserted in the checkpoint process to reconstruct the ledger between the two stable blocks prior to writing the checkpoint data. . . . In this context, the purpose of having the miners "agree" on where to take the checkpoint is so that the block containing the checkpoint will be committed sufficiently soon. The miners should also agree on the hash of the checkpoint.
[0105] An agreed-upon checkpoint may be broadcasted to all miners to enable them to give it a priority for inclusion.
[0106] Certifying a checkpoint on a permissionless chain may be accomplished by having multiple miners recheck the hash and then sign-off that is it correct. Inserting consensus points as described above reduces the difficulty. 
[0107] As an optimization, or alternative implementation, a sufficiently large subset of miners can decide to take a checkpoint at a future block, N, that is currently not stable. This eliminates the need to reconstruct state, but it adds some additional complexity. FIGS. 13A, 13B and 13C provide an overview of the basic issues. In particular FIG. 13A depicts a permissionless chain 1300, that has not reached block N. The definition of a sufficiently large subset of miners, represented by a value SLN, either is a configuration parameter, or it may be The value defines the minimum number of miners required for a checkpoint. If less that SLN miners attempt a checkpoint, it is invalid and will be discarded.
	The disclosure of HUNT is to a consensus protocol for validating new checkpoints, where the consensus protocol and nodes involved are the validating subsystem, and the checkpoint the second data structure, as discussed at independent claim 1.
	As a threshold issue, the limitation at claim 3 must be interpreted with respect to any plain or ordinary meaning of the terms and the Specification.  The Specification describes the proof of speed protocol as follows:
The Minters who are able to become a part of t signers in the ring of N signers are rewarded with Qredo for creating the checkpoint. The Minters who are in the N - t group, i.e., the ones who cannot get their signatures computed into the threshold before other Minters complete the threshold scheme and broadcast widely to the network - they receive nothing.. . . Qredo's Proof of Speed achieves consensus on the true state of the chain by way of a checkpoint accumulating the most references from transactions placed ahead of it. Each full Qredo client, by referencing the checkpoint in the transaction it posts by inserting a hash of the checkpoint into the transaction message, casts a vote for what it believes to be the legitimate checkpoint.
Specification at [0052-53].   
	HUNT explicitly discloses such a consensus protocol where consensus on the true state of the chain is by way of a checkpoint accumulating the most references; in HUNT it is a “race,” for the subset of validating nodes to compute the checkpoint so as to be part of the subset of nodes that form the first consensus, and then subsequently, the second consensus.  If the nodes cannot compute the checkpoint quickly enough, they are not part of the consensus, and not part of the subset that successfully validates the newly computed checkpoint.
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain network of 

	Regarding claim(s) 4 HUNT discloses:
4.1		where the at least one data record in the first data structure is further comprised of a corresponding at least one hash of a corresponding at least one checkpoint data corresponding to an earlier transaction.
[0030] The blockchain "state" comprises the world state 106 and the blockchain 100. The world state is a current state of stored variables (e.g., a ledger view, typically instantiated in a key/value store), and the blockchain itself, which is the linked blocks of transactions with secure hashes representing the transactions that were successful or unsuccessful. As will be described in detail below, the process of creating a certified checkpoint begins by reaching agreement on the point (e.g., block number) at which to compute and certify the checkpoint. The checkpoint is performed between two blocks in the blockchain. Once checkpoint processing has begun, no changes are permitted to the state (world state, blockchain) until consensus is reached on the checkpoint state.
	HUNT discloses the first data structure as a blockchain and the first blockchain contains linked blocks transactions with secure hashes representing the transactions.  Moreover, the blockchain is described as further contained a certified checkpoint, where the checkpoint is performed between two blocks on the blockchain.
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain network of HUNT in view of GRAY at independent claim 1, to further include the hashed certified checkpoint of HUNT, to arrive at the present claim.  Therefore claim 4 is rendered obvious by HUNT in view of GRAY and further in view of BUTERIN.

	Regarding claim(s) 5 HUNT discloses:
5.1		where the at least one sub-system operating a validating process generate as a group an at least one data representing a _checkpoint corresponding to the at least one transaction.
[0039] Preferably, step 702 refers to whatever consensus algorithm is used to agree upon the contents of the next block in the blockchain. There are multiple consensus algorithms, well-known in the art, that can be used in a blockchain. These include, for example, Practical Byzantine Fault Tolerance (PBFT), Phase King, Paxos, Raft, Ripple Protocol Consensus Algorithm, among others. A typical consensus algorithm elects a logical leader entity that the other entities follow. This is the notion of leader election. According to this disclosure, preferably the checkpoint is independent of the consensus algorithm provided there is a point at which all committers to the blockchain can synchronize with all other committers between two blocks.
[0107] As an optimization, or alternative implementation, a sufficiently large subset of miners can decide to take a checkpoint at a future block, N, that is currently not stable. This eliminates the need to reconstruct state, but it adds some additional complexity. FIGS. 13A, 13B and 13C provide an overview of the basic issues. In particular FIG. 13A depicts a permissionless chain 1300, that has not reached block N. The definition of a sufficiently large subset of miners, represented by a value SLN, either is a configuration parameter, or it may be determined by any consensus method known to the art. The value defines the minimum number of miners required for a checkpoint. If less that SLN miners attempt a checkpoint, it is invalid and will be discarded.
	HUNT discloses the use of a consensus algorithm where a logical leader is elected that the other entities follow.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, in viewing the disclosure of HUNT that the nodes in the network are involved as replicas in receiving a request from a client (the validating subsystem); and that these nodes (replicas in consensus protocol terms) are those nodes selected to generate data representing the checkpoint.  HUNT ¶ [0107] makes this explicit in describing that there are only a specific number of nodes as miners that can generate the checkpoint at a 
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain network of HUNT in view of GRAY at independent claim 1, to further include the validating subsystem as utilizing the consensus protocol of HUNT to select nodes for checkpoint generation, to arrive at the present claim.  Therefore claim 5 is rendered obvious by HUNT in view of GRAY.

	Regarding claim(s) 6 HUNT discloses:
6.1		where the at least one sub-system operating a validating process operates a process to compute a validation of the state of the at least one transaction data records in the second data structure using at least as part of the input into the computation, a subset of data records that have not been validated but are comprised of data referencing the data representing the at least one corresponding checkpoint.
[0045] FIG. 9 depicts the processing required to do a complete checkpoint. The process 900 begins at step 902 by setting the agreed-upon checkpoint to empty (no agreement). At step 904, the world state is recorded to storage. This step also saves a reference to the location of the checkpoint data in "location." As depicted, the world state is recorded for example on traditional media 901 (e.g., tape, disk, cloud, etc.), or in its own blockchain 903. The world state that is recorded is called the checkpoint. After recording the world state, the routine continues at step 906 to compute the hash of the checkpoint state. Next, step 908, the routine checks whether agreement (consensus) has already been reached on the hash for this checkpoint. If not, then the routine uses agree_chkpt to reach agreement with other nodes (committers) on the hash of the checkpoint. After agreement (depicted at step 910), a check is done at step 912 to see if the checkpoint hash, L_hash, calculated by this program, matches the agreed-upon hash, chkpt_hash. If not, the function branches to step 914 to retrieve the valid world state from another committer (using retrieve_world_state), and at step 916 the hash of the checkpoint data is saved in prev_hash, and a reference to the location of the checkpoint data is saved in prev_location. These values are saved so that, if delta checkpoints are being taken, they can be properly linked into the complete checkpoint. Next, at step 918, the routine creates a transaction that will be the first transaction in the next block containing the hash of the checkpoint state and a reference to the location. This transaction can contain as much information as desired. At step 920, the function ends, which returns control back to the caller of checkpointcontrol( ) function. 
	Claim 6 is interpreted as reciting data, used as input to a computation, for a transaction record that has not yet been validated, that references data representing the checkpoint.  HUNT discloses a process for creating a checkpoint based on computing data based on the previously stored checkpoint; the previous hash data is used as a reference point in computing any future hashes.  In other words, the newly calculated complete checkpoint will be only be correct if it can correctly reference back to the previously stored hash.
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain network of HUNT in view of GRAY at independent claim 1, to further include the validating subsystem using data from a previous checkpoint hash to compute a new checkpoint hash, as in HUNT, to arrive at the present claim.  Therefore claim 6 is rendered obvious by HUNT in view of GRAY and further in view of BUTERIN.

	Regarding claim(s) 7 HUNT discloses: 
7.1		a sub-system operating . . . [a] membership process . . .  that one of the at least one computer sub-system operating a validating process is one of the determined group.
The term membership process is interpreted as the subset of validators of independent claim 1.  HUNT at 0102 (disclosing mining in the group as the membership process, i.e. if a node mines, a 
	However, HUNT does not disclose: a sub-system operating a zero knowledge proof of membership process. 
	 GREY discloses the remainder of claim 7 as it appears in full:
7.1		a sub-system operating a zero knowledge proof of membership process to authenticate that one of the at least one computer sub-system operating a validating process is one of the determined group.
[0007] In some examples, a cryptlet is a code component that can execute in a secure environment and be communicated with using secure channels. One application for cryptlets is smart contracts. In some examples, a smart contract is computer code that partially or fully executes and partially or fully enforces an agreement or transaction, such as an exchange of money and/or property, and which may make use of blockchain technology
[0052] In some examples, during normal operation, blockchain network 450 may validate and process submitted blockchain transactions. . . .  In some examples, enclaves 470 are execution environments, provided by hardware or software, that are private, tamper resistant, and secure from external interference. In some examples, outputs from an enclave are digitally signed by the enclave. Key vault 465 may be used to provide secure persistent storage for keys used by cryptlets for identity, digital signature, and encryption services.
[0057] In some examples, Cryptlet Fabric 460 manages scale, failover, caching, monitoring, and/or management of cryptlets, as well as a run time secure key platform for cryptlets that allows for the creation, persistence, and hydration of private keys at scale. ("Hydration" refers to the activation and orchestration in memory from persistent storage.) This allows cryptlets to create, store and use key pairs in a secure execution environment to perform a variety of functions including, for example, digital signatures, ring signatures, zero knowledge proofs, threshold, and homomorphic encryption.


	Regarding claim(s) 8 HUNT discloses the system of claim 1 where:
		the determined sub-systems operating a validating process have completed a process of signing an at least one new checkpoint data corresponding to the at least one transaction by completing a ring signature signing protocol.
HUNT at 0101-0102.
	However, HUNT does not disclose signing . . . by completing a ring signature signing protocol.
	GRAY discloses:
8.1		[. . .] a process of signing . . . data corresponding to the at least one transaction by completing a ring signature signing protocol. 
[0057] In some examples, Cryptlet Fabric 460 manages scale, failover, caching, monitoring, and/or management of cryptlets, as well as a run time secure key platform for cryptlets that allows for the creation, persistence, and hydration of private keys at scale. (“Hydration” refers to the activation and orchestration in ring signatures, zero knowledge proofs, threshold, and homomorphic encryption.
GRAY at 0057.
	Therefore claim 8 is rendered obvious by HUNT in view of GRAY and further in view of BUTERIN.

	Regarding claim(s) 9 HUNT discloses the system of claim 1 where:
9.1		the ring signature protocol is a threshold ring signature signing protocol
GRAY at 0057 (“This allows cryptlets to create, store and use key pairs in a secure execution environment to perform a variety of functions including, for example, digital signatures, ring signatures, zero knowledge proofs, threshold, and homomorphic encryption.”).
	Therefore claim 9 is rendered obvious by HUNT in view of GRAY and further in view of BUTERIN.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KARAME US 20180157558 A1 [0054] The term "collective" with regard to the terms "signing" or "signature" can be understood in its broadest sense and can refer to a procedure enabling a number of servers to collectively sign a message in a scalable way. Said collective signing procedure is based on n servers being organized in a spanning tree, wherein the node at the root is selected as the leader initializing the collective signing rounds and proposes the messages to be signed. This spanning tree of as well as a zero-knowledge proof ZK.sub.i to prove knowledge of the corresponding secret key. Otherwise, a dishonest S.sub.i can perform a related-key attack against a victim node S.sub.j by choosing X.sub.i=g.sup.x.sup.iX.sub.j.sup.-1, and thereafter contribute to collective signatures apparently signed by S.sub.j without S.sub.j's actual participation. In a bottom-up process, S.sub.i sends all Xs and ZKs to its parent, and calculates a partial aggregate public key [circumflex over (X)].sub.i=X.sub.i.PI..sub.j Oi[circumflex over (X)].sub.j where O.sub.i is the set of S.sub.i 's immediate children. "
Non-Patent Literature
Federico Matteo Benčić, Ivana Podnar Žarko, Distributed Ledger Technology: Blockchain Compared to Directed Acyclic Graph, 2018, pg. 2-6.
B. Directed Acyclic Graph
In contrast to blocks, a DAG structure stores transactions in nodes, where each node holds a single transaction. In Nano, every account is linked to its own account-chain in a structure called the block-lattice equivalent to the account’s transaction/balance history. The structure of the block-lattice is displayed in Figure 2. Each account is granted an account chain. An account chain can be considered as a dedicated blockchain, just for a single account. Nodes are appended to an account-chain, each node 
defines the initial state.
Laurence Tenant, Improving the Anonymity of the IOTA Cryptocurrency, 2017, pg. 7.
3.2   Post-quantum CryptographyThe IOTA development team has committed to making all cryptography on the ledger quantum-resistant. This is in anticipation of the day when quantum computers are capable of brute forcing discrete logarithms and factoring large primes, the foundations of Elliptic Curve cryptography and the RSA cryptosystem respectively, in superpolynomially quicker time than current machines. This is a situation which some cryptographers do not believe the world is adequately prepared for [21] [22]. The post-quantum commitment, although relating more directly to security than privacy, obviously sets limitations on what kinds of protocols might be implemented in IOTA.










Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685